Citation Nr: 1108996	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for radiculopathy of the left lower extremity, to include as due to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for radiculopathy of the left lower extremity.  In October 2010, the Board remanded this issue to the RO for further evidentiary development.  

A review of the record reflects that the Veteran perfected an appeal concerning service connection for radiculopathy of the right lower extremity and an application to reopen a previously denied claim of service connection for herniated nucleus pulposus in May 2009.  Service connection for these disabilities was granted by rating decision dated December 2010, which represents full grants of the benefits sought.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA spine examination in November 2010, resulting in a diagnosis of degenerative disc disease of the lumbar spine.  A sensory examination of the lower extremities showed bilaterally decreased vibration, position sense, pinprick, and light touch.  The Veteran also reported pain radiating from the lumbar spine into both lower extremities.  The examination report clearly shows a neurological deficit in the left lower extremity.  However, the examiner diagnosed lumbar radiculopathy in the right lower extremity and a nonspecific "sensory polyneuropathy" affecting the left lower extremity without commenting on the reason for the divergent diagnoses or providing an etiology opinion for his diagnosis of "sensory polyneuropathy" of the left lower extremity.  Thus, the Board finds that the examiner's conclusion is inadequate for rating purposes, particularly in light of the diagnoses of bilateral lumbar radiculopathy found in the private medical records submitted by the Veteran.  Upon remand, the claims folder should be returned to the November 2010 examiner for clarification of his opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the November 2010 examiner, if available.  The examiner should indicate in the report that the claims folder has been received and that a review of the claims folder has taken place.  

The examiner is asked to comment on the nature of any neurological deficit found in the Veteran's left lower extremity and provide an opinion as to its etiology.  In rendering an opinion, the examiner is asked to distinguish, if possible, any neurological manifestations of lumbar radiculopathy and comment solely on the neurological deficit(s) caused by degenerative disc disease.  If it is more likely than not that all neurological deficit is due to a non-service-connected disability, the examiner should so indicate.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report should thereafter be associated with the claims folder.  

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



